Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 1 of 9 PageID #: 28044




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


    PRECISION ASSOCIATES, INC.;                          Case No.: 08-CV-00042 (BMC) (PK)
    ANYTHING GOES LLC d/b/a MAIL
    BOXES ETC., and JCK INDUSTRIES,                        JOINT MEMORANDUM OF LAW IN
    INC., on behalf of themselves and all                      SUPPORT OF MOTION FOR
    others similarly situated,                             INDICATIVE RULING APPROVING
                                                            SETTLEMENT WITH CLAIMANT
                           Plaintiffs,                           CHINA CHAMBER OF
           v.                                                INTERNATIONAL COMMERCE

    PANALPINA WORLD TRANSPORT
    (HOLDING) LTD., et al.,

                           Defendants.



                                           INTRODUCTION
          Pursuant to Federal Rules of Civil Procedure 62.1 and 23(e)(5)(B), Co-Lead Counsel for

   the Class of purchasers of Freight Forwarding Services (“Class Counsel”) and claimant China

   Chamber of International Commerce (“CCOIC”) request an indicative ruling approving a

   settlement between these parties and a partial claim award to the CCOIC. The proposed

   settlement and recommendation of a partial award to claimant CCOIC stems from this Court

   overruling CCOIC’s objection to the Claims Administrators’ claim determination, see ECF No.

   1535, the CCOIC’s subsequent appeal, and the parties’ resolution of that appeal with the

   assistance of the Court of Appeals’ Civil Appeals Mediation Program (“CAMP”).

          As detailed herein, Class Counsel believes a partial claim award for the CCOIC is in the

   best interests of all class members. Accordingly, pursuant to Federal Rule of Civil Procedure

   62.1, the parties jointly request an indicative ruling that the Court will, upon remand from the

   Second Circuit, proceed with certain actions necessary to effectuate the settlement and permit

   distribution of the net settlement fund to the Class.


                                                     1
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 2 of 9 PageID #: 28045




                      BACKGROUND AND SETTLEMENT AGREEMENT
          In this action, Plaintiffs alleged that Defendants engaged in a conspiracy to fix the prices

   of Freight Forwarding Services in violation of the antitrust laws. After many years of litigation,

   the parties settled with all Defendants. Under the agreements, the Defendants collectively agreed

   to pay over $470 million to resolve Plaintiffs’ claims. The Court granted final approval of all

   settlements. ECF Nos. 1330; 1394; 1395. The CCOIC, which had filed an aggregated claim on

   behalf of Chinese class members that did not file their own claims, filed a timely objection to the

   Claims Administrator’s denial of its claim. The CCOIC argued that it was unfair to preclude

   these businesses from sharing in the recovery and thereby obtaining redress for their injuries, and

   defended the methodology supporting its claim. Class Counsel responded, arguing that CCOIC’s

   claim lacked the necessary specificity (both in terms of identifying the class members it

   represented and in proving its size), and making other arguments against the claim as well.

          On April 5, 2019, the Court granted Plaintiffs’ motion for disbursement of the settlement

   funds, ECF No. 1516, overruling eight claimants’ objections, including the CCOIC’s. ECF No.

   1535. The CCOIC appealed the Court’s decision to overrule its objection. ECF No. 1537.

   Subsequently the parties entered into mediation under the auspices of the Second Circuit’s Civil

   Appeals Mediation Program (“CAMP”). The mediation and extensive subsequent negotiations

   were led by Kathleen Scanlon, mediator for CAMP. Ms. Scanlon was extremely helpful, and the

   discussions were substantive and productive.

          As a result of those and subsequent discussions, Class Counsel, the CCOIC, and

   CCOIC’s counsel entered into a settlement agreement that will resolve the CCOIC’s claim and

   end the ongoing litigation in a manner agreeable to all parties and beneficial to the class as a

   whole (the “Settlement Agreement”) (attached hereto as Exhibit A). Class Counsel and the

   CCOIC have agreed that the CCOIC should receive a partial award of $4.9 million, compared to

                                                     2
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 3 of 9 PageID #: 28046




   the CCOIC’s full claimed amount of $23.6 million. Id. at ¶ 4. As a result, the CCOIC has

   agreed to withdraw its appeal. Id. at ¶ 3. The CCOIC has agreed to further provisions that

   ensure the CCOIC’s partial award goes to actual businesses impacted by the Defendants’

   allegedly anticompetitive conduct, a concern raised by Class Counsel at the previous motion for

   disbursement phase. Id. at ¶ 10. Further, the CCOIC has agreed to additional safeguards to

   ensure the finality of the dispute. Id. at ¶¶ 4-8. The agreement is subject to the approval of this

   Court. Id. at ¶ 1.

          While the CCOIC’s appeal is pending, the claims administrator has held in reserve the

   full amount the CCOIC would have received—$23.6 million—had its appeal been successful

   and its claim been approved in full. See ECF No. 1517, at 19. Should the Court approve the

   Settlement and partial payment award of $4.9 million, the remainder of the reserve will be

   distributed to all other class members pro rata. Class Counsel will recommend disbursement of

   the reserve concurrent with disbursement of remaining funds resulting from uncashed checks

   from the prior distribution to qualified claimants.

                                              ARGUMENT
      1. Standard of Review
          Pursuant to Fed. R. Civ. P. 23(e)(5)(B), the Court’s approval is required where a payment

   is made in connection with: (1) the withdrawal of an objection to a class settlement; or (2) the

   dismissal of an appeal arising from final approval of a class settlement. Because the Second

   Circuit has already docketed the CCOIC’s appeal, however, the Court’s ruling to approve the

   payment must be entered as an indicative ruling under Rule 62.1. See Fed. R. Civ. P. 23(e)(5)(C).

   Under Rule 62.1(a), “[i]f a timely motion is made for relief that the court lacks authority to grant

   because of an appeal that has been docketed and is pending, the court may . . . state either that it

   would grant the motion if the court of appeals remands for that purpose or that the motion raises

                                                     3
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 4 of 9 PageID #: 28047




   a substantial issue.” The corresponding rule in the Federal Rules of Appellate Procedure, Rule

   12.1, states that “[i]f the district court states that it would grant the motion or that the motion

   raises a substantial issue, the court of appeals may remand for further proceedings but retains

   jurisdiction unless it expressly dismisses the appeal.”

       2. The Settlement Agreement is in the Best Interest of All Claimants

               a. A Partial Payment to the CCOIC is a Reasonable Exercise of the Claims
                  Administrator and Class Counsel’s Discretion
           First, it is fair for the CCOIC to receive a partial award, a decision that is well within the

   Claims Administrator and Class Counsel’s discretion. As this Court previously concluded,

   “courts apply ‘great deference’ to the decisions of the administrator of a settlement agreement.”

   Order, ECF No. 1535, April 5, 2019 (quoting United States v. Int’l Bhd. of Teamsters, Chauffeurs,

   Warehousemen, and Helpers of America, 905 F.2d 61, 616 (2d Cir. 1990)); see also Patterson v.

   Newspaper and Mail Deliverers' Union of New York and Vicinity, No. 73-cv-3058, 2005 WL

   3750749, at *5 (S.D.N.Y. July 13, 2005) (“Thus, it is clear that an administrator’s decision cannot be

   rejected merely because a court may be inclined to reach a different result.”).

           The CCOIC filed a claim on behalf of Chinese businesses that did not file their own

   claims. In support of its claim, it submitted documents from the Chinese government supporting

   its authority to act on behalf of other Chinese businesses, and it noted that participation in the

   settlement by Chinese businesses was low, arguing that for various cultural and logistical

   reasons, many Chinese businesses would not have been able to avail themselves of the

   settlement. Although the Claims Administrator and Class Counsel were not persuaded to allow

   the CCOIC’s claim, Class Counsel never took a position that the CCOIC was unauthorized to

   represent Chinese businesses, nor expressed doubt that Chinese businesses are class members,

   and therefore eligible to receive a portion of the settlement. Class Counsel also does not dispute


                                                      4
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 5 of 9 PageID #: 28048




   there was a relatively low participation rate among Chinese businesses despite apparently

   substantial qualifying purchases by Chinese businesses. And Class Counsel has never contended

   that the CCOIC brought its claim or filed its objection in bad faith or for an improper purpose.

   Accordingly, a partial award to the CCOIC that provides relief to these class members is in the

   interests of the class.

           The Settlement Agreement also addresses the concerns that motivated the Claims

   Administrator to deny the CCOIC’s claim. The first rationale for denial of the CCOIC’s claim

   was its failure to provide sufficient data, because the claim was based solely on aggregated

   estimates, and not transaction-level data. However, several other high-value claimants provided

   data insufficient or incomplete to allow the claim in full, and as a result the Claims Administrator

   reduced their claims by 50-75% depending on the level of deficiency. The CCOIC’s data was

   also found insufficient, and so a reduction of just under 80% appropriately positions the CCOIC

   amongst similarly situated claimants.

           The second rationale for denial of the CCOIC’s claim is that the CCOIC failed to identify

   its class members with specificity. This concern is addressed in the Settlement Agreement,

   which requires the CCOIC to distribute funds to affected Chinese businesses within a year of

   receiving them. Exhibit A, at ¶ 10. This is a departure from the CCOIC’s initial position; it

   originally stated that it intended to spend the money on education activities that would benefit

   the Chinese shipping community in general. Compare Exhibit A, at ¶ 10 with ECF No. 1252

   (describing intended use of funds for education activities for the benefit of CCOIC members).

   Moreover, the signatories to the agreement specifically attest that they have “full authority to

   bind CCOIC and all CCOIC members to this Agreement.” Exhibit A, at ¶ 11. These important

   provisions of the settlement agreement protect Chinese class members, ensure that settlement



                                                    5
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 6 of 9 PageID #: 28049




   funds will go to them, and provide assurance that the signatories to this agreement have the

   requisite authority to execute it.

                b. Settlement of the CCOIC appeal resolves the uncertainty of the appeal
                   process, ensures finality of the distribution process and timely payment to all
                   claimants.
            Second, the Settlement Agreement resolves the uncertainty inherent in the appeal process

   and promotes finality and efficiency. Courts have recognized that “[w]hen a court acts as

   fiduciary for a settling class, it pursues the ‘goal [ ] of expedient settlement distribution.’” In re

   Citigroup Inc. Sec. Litig., No. 07 CIV. 9901 SHS, 2014 WL 2445714, at *2 (S.D.N.Y. May 30,

   2014) (quoting In re Orthopedic Bone Screw Prod. Liab. Litig., 246 F.3d 315, 321 (3d Cir.

   2001)). Courts in this district have held that, “as a matter of judicial administration and fairness

   to all parties, [certain] concern[s] for protecting class members must give way to finality.” In re

   Crazy Eddie Sec. Litig., 906 F. Supp. 840, 846 (E.D.N.Y. 1995); see also Blank v. Jacobs, No.

   03-CV-2111 JS WDW, 2013 WL 1310503, at *5 (E.D.N.Y. Mar. 27, 2013) (“there must

   eventually be some finality to these inquiries”).1

            It is Class Counsel’s judgment that partial payment of the CCOIC claim is in the best

   interest of the class, and in furtherance of the timely administration of justice. As noted above,

   the claims administrator has held in reserve the full amount ($23.6 million) the CCOIC would

   have received had its appeal been successful and its claim been approved in full. See ECF No.

   1517, at 19. By agreeing to a partial payment of $4.9 million, the uncertainty of the appeal will

   end and all class members will timely receive their pro rata share of the remaining $18.7 million

   held in reserve, within 35 days of a final approval order by this Court. Exhibit A, ¶ 9.


   1
     Class Counsel recognizes that settlement of an objection should not be approved solely to expedite distribution of
   settlement funds. See Rule 23 Notes on 2018 Amendment. However, as stated herein, there are several additional
   reasons why payment of a partial award to the CCOIC settlement is in the best interests of the class.


                                                             6
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 7 of 9 PageID #: 28050




   Moreover, the distribution of the remaining CCOIC reserve to other class members can be done

   together with the distribution of funds from uncashed checks from the initial distribution. By

   combining these distributions, class members benefit from reducing further administrative costs.

   Had Class Counsel not recommended partial payment, any distribution of the reserve would have

   to wait years while the appeal to the Second Circuit and any potential collateral litigation in

   China (discussed below) was resolved. Obviously, the outcome of the appeal remained in doubt

   and avoiding that uncertainty benefits all members of the class.

              c. The Settlement Avoids the Risks of Further Litigation

          Third, partial payment to the CCOIC avoids the risk to the rest of the class that the entire

   $23.6 million would be awarded. Class Counsel believes this Court’s decision to overrule the

   objection was sound, and that the CCOIC would have an uphill battle on appeal. Nevertheless,

   ongoing litigation of the matter meant that payment of the substantial reserve to the CCOIC, to

   other class members, or to both, would be highly uncertain and significantly delayed in any

   event. The CCOIC has indicated it would receive support on appeal from prestigious amici,

   including the Chinese government. Moreover, the appeal presents unique issues that, to Class

   Counsel’s knowledge, have never been decided on appeal. Given the involvement of amici and

   the novelty of the issues, the class faced a not-insignificant risk that the Second Circuit either

   would award an amount above the recommend partial payment to the CCOIC, or remand the

   case to this Court for additional factual findings, costing the class more resources and resulting in

   further delay.

          Finally, a partial payment to the CCOIC avoids another intangible, the immense

   uncertainty of collateral litigation in Chinese courts. Although Class Counsel have consistently

   argued that pursuing collateral litigation in Chinese court would be improper, the CCOIC has



                                                     7
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 8 of 9 PageID #: 28051




   disagreed. Exhibit 32, ECF No. 1530, at 9. Although Class Counsel certainly would have asked

   this Court to enjoin the CCOIC from so initiating such proceedings, it is unclear whether a

   Chinese court would honor such an injunction. Moreover, any decision on the merits in a

   Chinese court, regardless of the outcome, certainly would result in an extended delay in

   distribution, and in the meantime, the fund would be further depleted by litigation expenses. The

   settlement agreement has important provisions protecting the class from the CCOIC ever

   pursuing litigation in Chinese court, including a cancellation provision, a release, and

   indemnification. Settlement Agreement, at ¶¶ 4-8.

                                            CONCLUSION
          For the foregoing reasons, Class Counsel and the CCOIC respectfully request the Court

   issue an indicative ruling approving the Settlement between the parties.



   Dated: February 20, 2020                      Respectfully submitted,

                                                 /s/ Joshua J. Rissman
                                                 Daniel E. Gustafson
                                                 Daniel C. Hedlund
                                                 Michelle J. Looby
                                                 Joshua J. Rissman
                                                 GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South 6th Street, Suite 2600
                                                 Minneapolis, MN 55402
                                                 T: (612) 333-8844
                                                 F: (612) 339-6622
                                                 E-mail: dgustafson@gustafsongluek.com
                                                          dhedlund@gustafsongluek.com
                                                          mlooby@gustafsongluek.com
                                                          jrissman@gustafsongluek.com

                                                 W. Joseph Bruckner
                                                 Heidi M. Silton
                                                 Craig S. Davis
                                                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                 100 Washington Avenue South, Suite 2200

                                                    8
Case 1:08-cv-00042-BMC-PK Document 1544-1 Filed 02/20/20 Page 9 of 9 PageID #: 28052




                                       Minneapolis, MN 55401
                                       T: (612) 339-6900
                                       F: (612) 339-0981
                                       E-mail: wjbruckner@locklaw.com
                                               hsilton@locklaw.com
                                               csdavis@locklaw.com


                                       Christopher Lovell
                                       Benjamin M. Jaccarino
                                       LOVELL STEWART HALEBIAN
                                       JACOBSON LLP
                                       500 5th Avenue, Suite 2440
                                       New York, NY 10110
                                       T: (212) 608-1900
                                       F: (212) 719-4775
                                       E-mail: clovell@lshllp.com
                                                bjaccarino@lshllp.com

                                       Adam J. Zapala
                                       COTCHETT, PITRE & MCCARTHY, LLP
                                       San Francisco Airport Office Center
                                       840 Malcolm Road, Suite 200
                                       Burlingame, CA 94010
                                       T: (650) 697-6000
                                       F: (650) 697-0577
                                       E-mail: azapala@cpmlegal.com


                                       Interim Co-Lead Counsel for Plaintiffs


                                       Tejinder Singh
                                       GOLDSTEIN & RUSSELL, P.C.
                                       7475 Wisconsin Ave., Suite 850
                                       Bethesda, MD 20814
                                       T: (202) 362-0636
                                       F: (866) 574-2033
                                       E-mail: tsingh@goldsteinrussell.com


                                       Counsel for the CCOIC




                                         9
